701 S.E.2d 243 (2010)
STATE of North Carolina
v.
Wayne Thomas JOHNSON.
No. 119P00-28.
Supreme Court of North Carolina.
August 26, 2010.
Wayne Thomas Johnson, pro se.
Daniel P. O'Brien, Assistant Attorney General, for State of NC.


*244 ORDER

Upon consideration of the petition filed by Defendant on the 18th of June 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Alamance County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 26th of August 2010."
Upon consideration of the petition filed by Defendant on the 20th of August 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Alamance County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 26th of August 2010."